Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Objection is made to claim 11, because within the last line of the claim, a comma should be between “monoepoxide” and “N-glycidyl”.
3.	The disclosure is objected to because of the following informalities: within the last text line of page 19 and text line 15 of page 20, the species, “butadiene monoepoxide” and  “N-glycidyl phthalimide”, as drafted, should be separated, because they do not constitute a single compound.  
Appropriate correction is required.
4.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Within lines 14 and 15 of claim 5, the language, “selected from the group comprising” is improper Markush group language.  A Markush group, by definition, is closed to the inclusion of additional species; therefore, the use of “comprising” is improper.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1, 2, 5, 6, 10, 11, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of copending Application No. 17/285,196 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to a process of producing a thermoplastic polyoxazolidinone comprising reacting diisocyanate with isosorbide diglycidylether in the presence of a monofunctional isocyanate and/or monofunctional epoxide, catalyst, and solvent, wherein the resulting product is further reacted with alkylene oxide.  The respective claim sets are also drawn to the thermoplastic polyoxazolidinone produced by each process.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claims 3, 4, 7-9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
8.	The instant claims are deemed to be allowable over the prior art, because the prior art fails to disclose or render obvious the production of a thermoplastic polyoxazolidinone by reacting diisocyanate with isosorbide diglycidylether in the presence of a monofunctional isocyanate and/or monofunctional epoxide, catalyst, and solvent, wherein the resulting product is further reacted with alkylene oxide.  Specifically, the prior art fails to disclose the production of thermoplastic polyoxazolidinone by using isosorbide diglycidylether.  Furthermore, it is noted that the examples of the invention, as compared to the comparative examples, demonstrate a lower mass loss.
9.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765